Citation Nr: 1628732	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus. 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The Board notes that, in his August 2013 substantive appeal (via a VA Form 9), the Veteran request a hearing at the RO.  However, an April 2014 Report of General Information indicates that the Veteran withdrew such hearing request.  38 C.F.R. § 20.704(e) (2015).  Therefore, there is no outstanding hearing request.

In April 2015, the Board remanded the instant matter for additional development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral foot condition noted during the entrance examination was aggravated by service.  Specifically, the Veteran claims that while his feet were "flat" upon enlistment, he did not suffer from "painful arches" until after he underwent basic training during service.  See September 2011 Statement.  The Veteran additionally reports that the pain from the feet have now progressed to his "knees and upper right leg."  See April 2013 Notice of Disagreement.

The Veteran's service treatment records contain a May 1979 enlistment examination revealing a diagnosis of "pes planus C 2."  Service treatment notes dated in June 1979 reflect the Veteran's complaint of "pain" in the "arch area" of the feet and a later assessment of symptomatic pes planus as to both feet.  A June 1979 Medical Board Report notes that the Veteran was diagnosed with "mild pes planus" upon enlistment and that such condition had been "exacerbated by continuation in recruit training" and recommends that the Veteran be discharged from his service.  The Veteran's service personnel record reflects that he was discharged from service in July 1979.  Given that the Veteran's bilateral pes planus was noted at the time of his enlistment in May 1979, the Veteran is not entitled to the presumption of soundness for this particular disability when entering service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (by clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

As noted, in April 2015, the Board remanded the case for additional development.  The April 2015 remand directed that the AOJ afford the Veteran a VA examination to determine the nature and etiology of the Veteran's preexisting bilateral pes planus.  The examiner was instructed to opine as to whether the Veteran's preexisting bilateral pes planus was increased in severity during service and if so, whether that increase in severity was due to the natural progression of the disability by clear and unmistakable evidence.  The examiner was also instructed to clarify as to whether the Veteran's bilateral pes planus was acquired or congenital in nature. 

Following the April 2015 remand, the Veteran was afforded a Disability Benefits Questionnaire (DBQ) examination in September 2015.  The September 2015 DBQ examiner noted a diagnosis of bilateral pes planus and stated that the Veteran reported pain as to both feet, increased by prolonged standing.  After noting current physical findings as to the Veteran's bilateral pes planus, the September 2015 DBQ examiner opined that bilateral pes planus "clearly and unmistakably existed prior to service" and "was not aggravated beyond its natural progression by an in-service event, injury, or illness."  The opinion then provides a brief summary of medical history pertinent to the Veteran's bilateral pes planus but is otherwise devoid of a reasoned medical explanation connecting his conclusions and supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the September 2015 DBQ examiner did not discuss the June 1979 Medical Board Report's finding that the Veteran's pes planus was "exacerbated by continuation in recruit training," or the Veteran's statement that he did not experience "painful arches" of the feet until he underwent basic training during service, which suggests to the Board that the September 2015 opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the examiner failed to distinguish as to whether the Veteran's bilateral pes planus was congenital or acquired in nature, as the April 2015 remand requested.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the September 2015 DBQ examiner's opinion is inadequate and that this matter must be remanded for an addendum opinion addressing the noted deficiencies and to ensure compliance with the Board's previous remand.  

In addition, it appears the March 2016 supplemental statement of the case (SSOC) was mailed to an incorrect address.  Notably, of record is a copy of the March 2016 SSOC mailed to an address with a missing apartment number and returned due to "insufficient address."   While on remand, the AOJ should resend the March 2016 SSOC to the correct address. 

Accordingly, the case is REMANDED for the following action:

1. Reissue the March 2016 SSOC to the Veteran's most current address. 

2.  Arrange for the September 2015 DBQ examiner to provide an addendum opinion.  Any additional VA in-person examination is left to the discretion of the VA examiner.  

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify current bilateral foot condition(s), to include bilateral pes planus.  

(B) For each currently diagnosed bilateral foot condition other than bilateral pes planus, the examiner should render an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's service. 

(C) With respect to bilateral pes planus, the examiner should clarify as to whether that disability is congenital or acquired in nature.  

The examiner should then opine as to whether there was an increase in severity of the Veteran's bilateral pes planus during service.  If so, the examiner should opine as to whether that increase was clearly and unmistakably due to the natural progression of the disability. 

In rendering his or her opinion as to the above question, the examiner is asked to specifically consider the following evidence: 

1)  The Veteran's service treatment records contain a May 1979 enlistment examination revealing a diagnosis of "pes planus C 2"; 2)  The June 1979 service treatment notes reflecting the Veteran's complaint of pain in the arch area of his feet and the subsequent assessment of symptomatic pes planus as to both feet; 3) The June 1979 Medical Board Report noting that the Veteran was diagnosed with "mild pes planus" upon enlistment and that such condition had been "exacerbated by continuation in recruit training";  3) The Veteran's September 2011 statement that while he entered military service with "flat" feet, he did not suffer from "painful arches" of the feet until undergoing basic training  during service. 

The rationale for all opinions offered should be provided. 

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




